                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                           Civil No. 19-126(DSD/HB)

James Robert Pope, Sr. and
Pauline M. Chatfield,

                    Plaintiffs,

v.                                                           ORDER

Phil Buhler, Mayor of the
City of Butterfield, et al.,

                    Defendants.


        This    matter   is   before   the   court   upon   the   report   and

recommendation (R&R) of Magistrate Judge Hildy Bowbeer dated May 8,

2019.       The magistrate judge recommended that the court dismiss the

case without prejudice for failure to adequately plead a claim and

because the claim alleged appears to be precluded by the Rooker-

Feldman doctrine.1        ECF No. 8 at 1; ECF No. 5 at 3-4.           Pro se

plaintiffs James Robert Pope, Sr. and Pauline Chatfield timely

objected to the R&R, but did not provide any basis for that

objection.2

        The court reviews the report and recommendation de novo.           28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b); D. Minn. L.R.

72.2(b).       After a review of the file and record, the court finds

that the R&R is well-reasoned and correct.            Plaintiffs failed to


        1
        The magistrate judge granted plaintiffs leave to file an
amended complaint, but plaintiffs have failed to do so. See ECF
No. 5 at 4.
        2
        Plaintiffs filed an appeal to the R&R, which the court
will construe as an objection.
file an amended complaint remedying the deficiencies in their

original complaint.       As a result, the court agrees with the

magistrate judge that the case should be dismissed. The court will

dismiss the case without prejudice, however, so that plaintiffs may

re-file in the future.

     Accordingly, IT IS HEREBY ORDERED that:

     1.      The magistrate judge’s report and recommendation [ECF No.

8] is adopted in its entirety;

     2.      The objection [ECF No. 9] is overruled;

     3.      The action is dismissed without prejudice; and

     4.      The application to proceed in forma pauperis [ECF No. 2]

is denied.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 3, 2019


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                   2
